Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9 - 14, filed 03/01/2022, with respect to all pending claims have been fully considered and are persuasive.  The rejection of 12/08/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 6, 10 – 19 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
The best prior art found to record are Mayer et al. (U.S. No. 2014/0134053 A1) and Fujisaki et al. (U.S. No. 2014/0178220 A1) which teach the claimed invention however fail to disclose the limitations of “wherein the fluid actuating device is a piezoelectric pump, wherein the piezoelectric pump comprises a fluid inlet plate, a resonance plate, a piezoelectric actuator, a first insulation plate, a conducting plate and a second insulation plate, wherein the fluid inlet plate, the resonance plate, the piezoelectric actuator, the first insulation plate, the conducting plate and the second insulation plate are stacked on each other sequentially…”, “a carrier configured as a substrate, wherein the at least one sensor, the at least one actuating device and the power storage member are integrally disposed on the carrier to be a modularized in combination with all the remaining limitations as required by the independent claims 1 and 19.  
In addition, Examiner agrees and emphasizes in particular to Attorney’s arguments pertaining to Fujisaki’s actuator that lacks the first insulation plate, a conducting plate and the second insulation plate including the sequential stacking as claimed (see arguments of 3/1/2022 at pages 11 – 13).  Furthermore, Examiner notes the importance of the arrangement of the aforementioned limitations described in paragraph [0032] and as shown in Fig. 5 (see page 11 of the arguments of 3/1/2022).
Hence the prior art of records fail to teach the invention as set forth in claims 1 – 6, 10 - 19 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. In addition, see applicant’s response of 03/01/2022 pp. 9 – 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861